Per Curiam:

The foreclosure judgment interposed as a defense to the action is good against the collateral attack here made upon it. The affidavit for publication service did not need to describe the land. (Sharpe v. McColm, 79 Kan. 772.) Inferentially, at least, non-residence negatived a usual place of residence in this state where summons might be served, and personal absence from the state precluded personal delivery of summons. This is sufficient against collateral attack. (Harris v. Claflin, 36 Kan. 543; Morris v. Sadler, 74 Kan. 892.) The publication notice contained everything specified in the statute. The matter which it is claimed was omitted from the notice is not one of the statutory specifications. The objections made to the petition would not have furnished serious ground for a motion to make more definite and certain. Very clearly the petition was not a complete nullity, as it must be to render the judgment a nullity. It is not necessary to consider other defenses.
The judgment of the district court is affirmed.